Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the interview summary of January 6, 2022 and the supplemental amendments of March 29, 2022, the examiner is withdrawing the restriction requirement of November 9, 2021. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.







Drawings
The drawings are objected to because the figures are generally small, blurry and difficult to decipher details and boundaries between components and features. 
Examiner asks the applicant submit replacement drawings in line with the size and quality that he presented in his previous application 14/020,803. Examiner notes that the replacement drawings submitted on November 20, 2013 in 14/020,803 are larger and clearer than what has been submitted in this application, and asks for similar quality in replacement drawings for this application.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. 
Below are some non-limiting examples of indefinite and unclear claim language. 
Claim 4 recites the limitation "the ladder frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant should clearly set forth any component before referring back to it.
Additionally, recitations such as “arm assembly is reliant on clamp an extension assemblies to achieve invention objectives” is generally indefinite and unclear for at least the reasons that the extension assembly is not yet been claimed when this recitation first appears, as well as the fact that it is not clear what exactly the applicant is trying to say. Is the applicant trying to say that both a clamp assembly and extension assembly is part of the claimed invention?
It is also unclear as to why some recitations of “mounting plate” or lowercase while others are uppercase “Mounting Plate”. Are these two different mounting plates?
With respect to the recitation of “common chain”, examiner notes that this phrase is indefinite as what might be considered “common” to one user in one environment might be uncommon to another user or in another environment. Similar issues exist with reference to “common hardware”.
Again, it is noted that the above are non-limiting examples.  
Applicant is encouraged to review the prior art cited on the attached PTO 892 for examples of acceptable claim language. 














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmore (US pub 2014/0131532) in view of Moss et al. (US pub 2020/0248507), as best understood in light of the numerous rejections above.
Elmore discloses:
arm assembly, right and left, (figures 1 & 5);
a backing plate and a mounting plate that are bolted to the ladder frame below the top rung ([0033], figures 1 & 3-6);
attached to the mounting plate is a tubular arm (2, 4) that has a bend that allows it to face the platform or roof and be perpendicular to the ladder (figures 1, 3-6; arm section 4 is clearly disclosed as being “tubular” in at least paragraph [0014] of the specification);
attached to the arm is a clamp dock (5, figure 1), positioned so as to rise above the top of the arm (the top of bracket 5 is positioned on top of the arm (figures 1, 4, 5; additionally, this recitation is based on orientation, and depending on how the arm is oriented at different times the bracket may rise above the top of the arm);
also on the arm is a hole at its very end, said hole is horizontal and attached at this horizontal hole by way they pin (7) is a foot (6; figure 1), tubular in nature (figures 1 & 3-5), said foot is counterbalanced so the back dangles well below the pin (figures 1, 3-6), the foot is beveled at its front and rear (figures 1 & 3-6);
right and left clamp assemblies (10; figures 1, 2, 5 and 6), comprising a common hold down clamp (figure 2), that is to have base plate affixed at the bottom of said clamp (figure 2), and elevator bolt (4; figure 2), affixed to the arm of said clamp by common hardware (3; figure 2), and a pad at the lower end of the elevated bolt (figure 2 & [0036], [0037]), also attached to the elevated elevator bolt is a common chain (9; figure 1), with its other and to be attached by common hardware to the arm assembly at the lower end of the mounting plate (figures 1, 5, 6).

    PNG
    media_image1.png
    819
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    669
    716
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    726
    658
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    592
    366
    media_image4.png
    Greyscale



Elmore does not disclose an extension assembly. 
However, Moss et al. teach: an extension assembly composed of a mounting plate (206) that bolts to the ladder’s fly section above a top rung (figure 3) attached to said mounting plate is a short tube (204) located at a lower corner of the mounting plate (figures 3 & 6) said tube as a hole and its center for pin location (figure 6) as well as a notch at its top (figure 9), also attached to the mounting plate is a long tube (210), located on the upper portion of the mounting plate extending beyond the mounting plate (figure 5), having a hole below its top (figure 5) for pin location as well as a notch at its top (figures 14 A-14 C), another component is an independent long tube that will be secured to either of the above mentioned (figures 13 A-13 C; numerous tubes disclosed), this tube to include a hole above its lower end, for pin location and a caller located above the hole (figures 13 a-13 C) the tubes constructed with the notch is to correctly locate the independent tube on insertion into either of the above mentioned tubes (figure 13 a-14 C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Elmore with an extension assembly as taught by Moss et al. in order to provide additional safety and stability to a user climbing on and off the ladder to and from the roof and/or elevated surface.
With respect to the particular dimensions and/or measurements in the claim, the examiner refers to MPEP 21044.04 IV. A. Changes in Size/Proportion wherein it is explained that the court has held “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” It is also noted that the Federal Circuit held that where the only difference between the prior art in claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patently distinct from the prior art device. Therefore, the examiner points out that the particular dimensions of the pins used does not make the claim patentable over the known prior art.
With respect to the materials named for the different parts examiner refers to MPEP 2144.07 wherein it is explained that reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jigsaw puzzle in this instant situation, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to construct the components of materials well known and applied in the art.
2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

With respect to different components being welded, the examiner notes that this is Product-by-Process claim language and refers to MPEP 2113, wherein it is explained that the patentability of a product does not depend on its method of production.
2113    Product-by-Process Claims [R-10.2019]
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
II.    ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and nonobvious product.).
See also Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an nonobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.).
III.    A REJECTION BASED ALTERNATIVELY ON 35 U.S.C. 102 OR 103 FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Office personnel should note that reliance on the alternative grounds of 35 U.S.C. 102  or 35 U.S.C. 103  does not eliminate the need to explain both the anticipation and obviousness aspects of the rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634